DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
the specification recites “a first phase directional logical element 41” (page 8, line 5), which should be corrected to read **a first phase directional logical element 42** in order to correct typographical error and match with corresponding drawing Fig. 4;
the specification recites “a second phase directional logical element 42” (page 8, lines 5-6), which should be corrected to read **a second phase directional logical element 43
the specification recites “the first phase directional logical element 41” (page 8, line 6), which should be corrected to read **the first phase directional logical element 42** in order to correct typographical error and match with corresponding drawing Fig. 4;
the specification recites “the second phase directional logical element 42” (page 8, lines 7-8), which should be corrected to read **the second phase directional logical element 43** in order to correct typographical error and match with corresponding drawing Fig. 4;
the specification recites “The VCO elements 40, 41 than detect…” (page 8, line 16), which should be corrected to read ** The VCO elements 40, 41 then detect…** in order to correct typographical error;
the specification recites “…based the value…” (page 8, line 18), which should be corrected to read **…based on the value…** in order to correct typographical error; and
the specification recites “the second generator 82” (page 13, line 3), which should be corrected to read ** the second battery 82** in order to correct typographical error and match with corresponding drawings Figs. 8A-8D.
Appropriate correction is required.
Drawings
The drawings are objected to because they fail to show detailed description of the invention as claimed and described in the specification; specifically, figures 2-4, 7A-7C and 8A-8D contain blank boxes (e.g. elements 25, 29, 30 and 31 in Fig. 2; elements 51V, 67, 32, 52 and 53 in Fig. 3; elements 39-43 in  that make the drawing ambiguous and unclear. It is suggested to label the box with the element's descriptive name or add a legend to the drawing which clearly defines the elements within the drawing, and/or use proper recognized standard symbols for the elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-13 is objected to because of the following informalities:
Claim 1 is objected to because it includes reference characters (e.g. Vm, Vs) which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with 
Claim 1 recites “Microgrid overcurrent protection device” in line 1, which should corrected to read **A microgrid overcurrent protection device **, in order to properly introduce the element.  
Regarding claims 2-10, due to their dependency on claim 1, they are objected to for the same above reasons.
Claims 2-10 recite “Microgrid overcurrent protection device” in line 1, which should corrected to read **The microgrid overcurrent protection device **, in order to make clear it intends to refer to the same microgrid protection device earlier introduced in base claim 1.  
Claim 4 recites “the most recent measured phase voltage” in line 3, which lacks antecedent basis. 
Claim 5 is objected to because it includes reference characters (e.g. Vs) which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 5 recites “the voltage threshold” in line 2, which should corrected to read **the threshold voltage**, since per the examiner’s interpretation of the specification and the drawings, it seems it intends to refer to the “threshold voltage” earlier introduced in 
Claim 6 recites “the maximum load current” and “the minimum short-circuit current” in lines 3-4, which both lack antecedent basis. 
Claim 7 recites “the minimum short-circuit current” in lines 2-3, which lacks antecedent basis. 
Regarding claim 8, due to its dependency on claim 7, it is objected to for the same above reasons.
Claim 11 is objected to because it includes reference characters (e.g. Vm, Vs) which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 11 recites “tripping a timer for a first time period when an upstream current direction and an overcurrent are detected; tripping a timer for a second time period when a downstream current direction and an overcurrent are detected; generating a trigger signal when the timer ends.” in lines 10-14, which it is suggested be corrected to read **tripping a first timer for a first time period when an upstream current direction and an overcurrent are detected, generating a first trigger signal when the first timer ends; tripping a second timer for a second time period when a downstream current direction and an overcurrent are detected, generating a second trigger signal when the second timer ends.** if it is intended to mean two different timers and each generating a 
 Claim 11 recites “the measured voltage” in line 5, which lacks antecedent basis. 
Claim 11 recites “Method for overcurrent protection of a microgrid” in line 1, which should corrected to read **A method for overcurrent protection of a microgrid **, in order to properly introduce the element.  
Regarding claims 12-13, due to their dependency on claim 11, they are objected to for the same above reasons.
Claims 12-13 recite “Method” in line 1, which should corrected to read **The method for overcurrent protection of a microgrid**, in order to make clear it intends to refer to the same method for overcurrent protection of a microgrid introduced in base claim 11.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, regarding claim 1, the omitted steps are: (a) where the claimed overcurrent is detected; (b) where the claimed measured voltage is measured; (c) reference to what is the claimed upstream and downstream current directions, there is no reference point; and (d) generating the claimed trigger signal for what use. The limitations as claimed introduce a gap between the steps, making it unclear how the limitations relate to each other and how they are performed, in order to make clear what it is intended to be claimed. As currently claimed, the limitations seems incomplete and/or ambiguous.
Regarding claims 2 and 10, due to their dependency on claim 1, they are rejected for the same reasons as above.
Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, regarding claim 11, the omitted steps are: (a) where “determining a voltage” is determined, is not clear in which point; (b) where the claimed overcurrent is detected; (c) reference to what is the claimed upstream and downstream current directions, there is no reference point; and (d) generating the claimed trigger signal for what use. The limitations as claimed introduce a gap between the steps, making it unclear how the limitations relate to each other and how they are performed, in order to make clear what it is intended to be claimed. As currently claimed, the limitations seems incomplete and/or ambiguous.
Regarding claims 12 and 13, due to their dependency on claim 11, they are rejected for the same reasons as above.
Claims 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, regarding claim 9, the claim recites “the first delay time period is adjusted to a maximum time delay of one or more downstream protection stages and a first predetermined time step; and the second delay time period is adjusted to a maximum time delay of one or more upstream protection stages and a second predetermined time step” (lines 3-6), which makes the claim unclear, since is not clearly defined how these limitations are performed. For examination purposes, the examiner will interpret these limitations as having different delays among the overcurrent protection device.  
Regarding claim 10, due to its dependency on claim 9, it is rejected for the same reasons as above.
Specifically, regarding claim 11, the claim recites “generating a trigger signal when the timer ends” (line 14), which makes the claim unclear, since is not clearly defined if is intended to refer to timer(s) earlier introduced in the claim or to a new timer. For examination purposes, the examiner will interpret the limitation as being one or both of the timers earlier introduced in the claim. 
Regarding claims 12 and 13, due to their dependency on claim 11, they are rejected for the same reasons as above.
In addition, regarding claim 13, the claim recites “adjusting the first delay time period to a maximum time delay of one or more downstream protection stages and a first predetermined time step; and adjusting the second delay time period to a maximum time delay of one or more upstream protection stages and a second predetermined time step” (lines 2-5), which makes the claim unclear, since is not clearly defined how these 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150035277A (hereinafter KR’277A) in view of Kasprzak et al. (US 2005/0231986; hereinafter Kasprzak).
Regarding claim 1, KR’277A discloses a microgrid overcurrent protection device (e.g. Figs. 1-4) comprising: 
a voltage controlled overcurrent detector (e.g. 110 in Figs. 1 and 3) arranged for detecting an overcurrent above an overcurrent threshold (e.g. set value; see steps S10, S20, S21, S22, S25, S26 and S30; see paragraphs [0006], [0010], [0011], [0021], [0029], [0035] and [0036]); 
a phase directional detector (e.g. 110 in Figs. 1 and 3; 120 and 130 in Fig. 1) arranged for detecting a current direction in a downstream direction or an upstream direction (see step S22 in Fig. 4; see paragraphs [0006], [0009]-[0011], [0022], [0029]); 
(e.g. 110 in Figs. 1 and 3) arranged for generating a trigger signal with a first delay time period when a downstream current direction and an overcurrent are detected (e.g. trigger signal to open blocking unit after a preset time when fault current flows to the microgrid; see paragraphs [0011] and [0036]) and with a second delay time period when an upstream current direction and an overcurrent are detected (e.g. trigger signal to open breaker immediately after (a delay of ideally zero, but it is clear there still is a propagation delay) fault current flows to the upper power system; see paragraphs [0010] and [0036]).
However, KR’277A appears to fail to expressly disclose wherein the overcurrent threshold of the voltage controlled overcurrent detector is set at an upper overcurrent threshold when a measured voltage Vm is above a threshold voltage Vs and set at a lower overcurrent threshold when the measured voltage Vm is below the threshold voltage Vs.
Kasprzak teaches wherein the overcurrent threshold of the voltage controlled overcurrent detector is set at an upper overcurrent threshold when a measured voltage Vm (e.g. input voltage at 20 in Fig. 2; represented by signal inputted to non-inverting input of 34 in Fig. 3) is above a threshold voltage Vs (e.g. Vref in Fig. 3) and set at a lower overcurrent threshold when the measured voltage Vm (e.g. input voltage at 20 in Fig. 2; represented by signal inputted to non-inverting input of 34 in Fig. 3) is below the threshold voltage Vs (see Figs. 1-3; see paragraphs [0011]-[0013], .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Kasprzak into the microgrid overcurrent protection device of KR’277A, for the advantage of having an alternative and/or additional/redundant manner of assessing if the microgrid is connected or not to the upper power system (e.g. main grid; taken as the input voltage/source), and further adjust the overcurrent threshold accordingly, since as disclosed the fault current magnitude varies depending on the connection status of the microgrid and the upper power system (KR’277A, paragraphs [0003] and [0046]). In addition, the teachings of Kasprzak provides the advantage of having a current adjustment mechanism that allows a single design of power supply to be used in multiple regions that might have different characteristics of input line voltage (Kasprzak, paragraph [0005] lines 17-26). 
Regarding claim 2, KR’277A and Kasprzak teach all the claim limitations as applied above (see rejection of claim 1). In addition, KR’277A discloses microgrid overcurrent protection device (e.g. Figs. 1-4), wherein the voltage controlled overcurrent detector (e.g. 110 in Figs. 1 and 3) comprises a first and a second voltage controlled overcurrent logical element (e.g. 112 and 113 in Fig. 3), each arranged for detecting overcurrent based on the overcurrent threshold setting (e.g. set value; see steps S10, S20, S21, S22, S25, S26 and S30; see paragraphs [0006], [0010], [0011], [0021], [0029], [0035] and [0036]); 
(e.g. 110 in Figs. 1 and 3; 120 and 130 in Fig. 1) comprises a first and a second phase directional logical element (e.g. 110, 120 or 130 in Fig. 1); wherein the first voltage controlled overcurrent logical element (e.g. 112 and 113 in Fig. 3) and the first phase directional logical element (e.g. 110, 120 or 130 in Fig. 1) are arranged for detecting overcurrent (e.g. set value; see steps S10, S20, S21, S22, S25, S26 and S30; see paragraphs [0006], [0010], [0011], [0021], [0029], [0035] and [0036]) in the downstream direction (see step S22 in Fig. 4; see paragraphs [0006], [0009]-[0011], [0022], [0029]); and wherein the second voltage controlled overcurrent logical element (e.g. 112 and 113 in Fig. 3) and the second phase directional logical element (e.g. 110, 120 or 130 in Fig. 1) are arranged for detecting overcurrent (e.g. set value; see steps S10, S20, S21, S22, S25, S26 and S30; see paragraphs [0006], [0010], [0011], [0021], [0029], [0035] and [0036]) in the upstream direction (see step S22 in Fig. 4; see paragraphs [0006], [0009]-[0011], [0022], [0029]).
Examiner’s Note: It should be noted that per the claim language, as recited, the first and second voltage controlled overcurrent logical elements are necessarily not different. In addition, it should be noted that per the claim language, as recited, the first and second phase directional logical elements are necessarily not different. Moreover, it should be noted that the specification and drawings of the application merely presents simplistic boxes for the claimed elements, without any particular/unique configurations that clearly distinguish them from the available prior art. Therefore, the broadest reasonable 
Regarding claim 3, KR’277A and Kasprzak teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kasprzak discloses microgrid overcurrent protection device (e.g. Figs. 1-4), wherein the timer (e.g. 110 in Figs. 1 and 3) comprises a first and a second timing logical element (e.g. 112 and 113 in Fig. 3), the first timing logical element (e.g. 112 and 113 in Fig. 3) delaying the trigger signal with the first delay time period (e.g. trigger signal to open blocking unit after a preset time when fault current flows to the microgrid; see paragraphs [0011] and [0036]), and the second timing logical element (e.g. 112 and 113 in Fig. 3) delaying the trigger signal with the second delay time period (e.g. trigger signal to open breaker immediately after (a delay of ideally zero, but it is clear there still is a propagation delay) fault current flows to the upper power system; see paragraphs [0010] and [0036]).
Examiner’s Note: It should be noted that per the claim language, as recited, the first and second timing logical elements are necessarily not different. Moreover, it should be noted that the specification and drawings of the application merely presents simplistic boxes for the claimed elements, without any particular/unique configurations that clearly distinguish them from the available prior art. Therefore, the broadest reasonable interpretation was applied, assuring complying with applicable delays for handling overcurrent in both upstream and downstream directions as required. 
claim 4, KR’277A and Kasprzak teach all the claim limitations as applied above (see rejection of claim 1). In addition, KR’277A discloses microgrid overcurrent protection device (e.g. Figs. 1-4), further comprising a voltage memory element (e.g. 114 in Fig. 3) for memorizing / storing at least the most recent measured phase voltage (e.g. voltages associated to the configuration of the transformer, the distributed power sources and the upper power system; see paragraph [0006] and [0031]).
	Regarding claim 5, KR’277A and Kasprzak teach all the claim limitations as pplied above (see rejection of claim 1). In addition, Kasprzak teaches wherein the voltage threshold Vs is adjustable (e.g. 26 in Fig. 2) to a ratio of a rated voltage of a busbar or feeder at which the voltage is measured (e.g. 20 in Fig. 2) (see Figs. 1 and 2; see paragraphs [0011]-[0012], paragraph [0015], lines 11-13, paragraph [0016], lines 5-14, paragraph [0017] and paragraph [0018], lines 4-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Kasprzak into the microgrid overcurrent protection device of KR’277A, for the advantage of having an alternative and/or additional/redundant manner of assessing if the microgrid is connected or not to the upper power system (e.g. main grid; taken as the input voltage/source), and further adjust the overcurrent threshold accordingly, since as disclosed the fault current magnitude varies depending on the connection status of the microgrid and the upper power system (KR’277A, paragraphs [0003] and [0046]). In addition, the teachings of Kasprzak provides the advantage of having a current 
Regarding claim 6, KR’277A and Kasprzak disclose the claimed invention except for the upper overcurrent threshold is set / adjustable to be above the maximum load current for both downstream and upstream conditions and below the minimum short-circuit current in on-grid mode. It would have been obvious to one having ordinary skill in the art to have the upper overcurrent threshold is set/adjustable to be above the maximum load current for both downstream and upstream conditions and below the minimum short-circuit current in on-grid mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, one skilled in the art would recognize/know that it would be desirable to have the overcurrent threshold above the maximum load current to avoid false/unwanted tripping, and below the minimum short-circuit current to prevent the fault and reduce exposure of system to damage.  
Regarding claim 7, KR’277A and Kasprzak disclose the claimed invention except for the lower overcurrent threshold is set to be below the minimum short-circuit current in off-grid mode. It would have been obvious to one having ordinary skill in the art to have the lower overcurrent threshold is set to be below the minimum short-circuit current in off-grid mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, one skilled in the art would 
Regarding claim 8, KR’277A and Kasprzak disclose the claimed invention except for the lower overcurrent threshold is further set to be: above normal operating load current; and / or below maximum load current. It would have been obvious to one having ordinary skill in the art to have the lower overcurrent threshold is further set to be: above normal operating load current; and / or below maximum load current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, one skilled in the art would recognize/know that it would be desirable to have the overcurrent threshold above the normal operating load current to avoid false/unwanted tripping, and below the maximum load current if safety reliability wants to be increased by being conservative and preventing operating the system in its limits.  
Regarding claim 11, KR’277A discloses a method for overcurrent protection of a microgrid (e.g. Figs. 1-4), comprising: 
detecting a current direction in a downstream direction or an upstream direction (e.g. 110 in Figs. 1 and 3; 120 and 130 in Fig. 1) (see step S22 in Fig. 4; see paragraphs [0006], [0009]-[0011], [0022], [0029]); 
detecting an overcurrent (e.g. 110 in Figs. 1 and 3) based on the setting of the overcurrent threshold (e.g. set value; see steps S10, S20, S21, ; 
tripping a timer (e.g. 110 in Figs. 1 and 3) for a first time period when an upstream current direction and an overcurrent are detected (e.g. trigger signal to open breaker immediately after (a delay of ideally zero, but it is clear there still is a propagation delay) fault current flows to the upper power system; see paragraphs [0010] and [0036]); 
tripping a timer for a second time period when a downstream current direction and an overcurrent are detected (e.g. trigger signal to open blocking unit after a preset time when fault current flows to the microgrid; see paragraphs [0011] and [0036]); 
generating a trigger signal when the timer ends (e.g. trigger signal to open breaker 120 or 130 in Fig. 1 or open blocking unit 111 in Fig. 3 according to the overcurrent direction).
However, KR’277A appears to fail to expressly disclose determining a voltage Vm corresponding to a minimum value of phase-to-phase voltages and phase-to-neutral voltages; setting an upper overcurrent threshold when the measured voltage Vm is above a threshold voltage Vs; setting a lower overcurrent threshold when the measured voltage Vm is below the threshold voltage Vs.
Kasprzak teaches determining a voltage Vm corresponding to a minimum value of phase-to-phase voltages and phase-to-neutral voltages (e.g. input voltage at 20 in Fig. 2; represented by signal inputted to non-inverting input of 34 in Fig. 3); setting an upper overcurrent threshold (see Figs. 1-3; see when the measured voltage Vm (e.g. input voltage at 20 in Fig. 2; represented by signal inputted to non-inverting input of 34 in Fig. 3)  is above a threshold voltage Vs (e.g. Vref in Fig. 3); setting a lower overcurrent threshold (see Figs. 1-3; see paragraphs [0011]-[0013], paragraph [0015], lines 11-13, paragraph [0016], lines 5-14, paragraph [0017] and paragraph [0018], lines 4-7) when the measured voltage Vm (e.g. input voltage at 20 in Fig. 2; represented by signal inputted to non-inverting input of 34 in Fig. 3)  is below the threshold voltage Vs (e.g. Vref in Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Kasprzak into the microgrid overcurrent protection device of KR’277A, for the advantage of having an alternative and/or additional/redundant manner of assessing if the microgrid is connected or not to the upper power system (e.g. main grid; taken as the input voltage/source), and further adjust the overcurrent threshold accordingly, since as disclosed the fault current magnitude varies depending on the connection status of the microgrid and the upper power system (KR’277A, paragraphs [0003] and [0046]). In addition, the teachings of Kasprzak provides the advantage of having a current adjustment mechanism that allows a single design of power supply to be used in multiple regions that might have different characteristics of input line voltage (Kasprzak, paragraph [0005] lines 17-26). 
claim 12, KR’277A and Kasprzak teach all the claim limitations as applied above (see rejection of claim 11). In addition, KR’277A discloses the method (e.g. Figs. 1-4), comprising: activating a switchgear in response to the trigger signal (e.g. trigger signal to open breaker 120 or 130 in Fig. 1 or open blocking unit 111 in Fig. 3 according to the overcurrent direction; see step S30 in Fig. 4).
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150035277A (hereinafter KR’277A) in view of Kasprzak et al. (US 2005/0231986; hereinafter Kasprzak), further in view of Oudalov et al. (US 2011/0282507; hereinafter Oudalov; cited on IDS dated 04/04/2019).
Regarding claim 9, KR’277A and Kasprzak teach all the claim limitations as applied above (see rejection of claim 1). However, KR’277A and Kasprzak appear to fail to expressly disclose the microgrid overcurrent protection device, wherein: the first delay time period is adjusted to a maximum time delay of one or more downstream protection stages and a first predetermined time step; and the second delay time period is adjusted to a maximum time delay of one or more upstream protection stages and a second predetermined time step.
Oudalov teaches the microgrid overcurrent protection device (e.g. Figs. 3-8), wherein: the first delay time period is adjusted to a maximum time delay of one or more downstream protection stages and a first predetermined time step; and the second delay time period is adjusted to a maximum time delay of one or more upstream protection stages and a second predetermined time step (e.g. delays associated to .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Oudalov into the microgrid overcurrent protection device of the combination of KR’277A and Kasprzak, for the advantage of assuring/enhancing the overcurrent protection device selectivity and sensitivity (Oudalov, paragraph [0004] and [0009]). 
Regarding claim 10, KR’277A, Kasprzak and Oudalov teach all the claim limitations as applied above (see rejection of claim 9). In addition, Oudalov teaches the microgrid overcurrent protection device (e.g. Figs. 3-8), wherein: the first predetermined time step corresponds to the time required to clear the fault by the associated switchgear device and to reset protection device; and the second predetermined time step corresponds to the time required to clear the fault by the associated switchgear device and to reset the protection device (e.g. delays associated to downstream and upstream stages comprising switchgear devices CB1, C11-CB14 and CB21-CB24 in Figs. 3-5; see paragraphs [0004], [0155] and [0160]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Oudalov into the microgrid overcurrent protection device of the combination of KR’277A and Kasprzak, for the advantage of assuring/enhancing the overcurrent protection device selectivity and sensitivity (Oudalov, paragraph [0004] and [0009]). 
claim 13, it has the same limitations as claim 9, except it is a method claim, and thus it is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, US 2019/0237283 discloses (e.g. Figs. 1-2; paragraphs [0005]-[0009]) changing/adjusting the overcurrent threshold for a microgrid when operating is grid-connected mode and on islanding mode, this available prior art further supports and/or makes evident that such practice is well known in the art (see Abstract and paragraph [0009]), and thus is not novel and/or non-obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                           Supervisory Patent Examiner, Art Unit 2839